Territory of Michigan
The United States of America to Wm Morris,.... Tremble—Augustin Fran-coeur— We command you and firmly enjoin you that laying all other matters aside, you personally be and appear before the Judges of our Supreme Court, at Detroit, at the clerk’s office forthwith to testify all and Singular you Know in a certain action now depending and then and there to be tried between the United States against a quantity of wheat &c hereof fail on the penalty of five hundred dollars—Witness Augustus B. Woodward Chief Judge of our Said Court the Seventeenth day of Decber 1810 Peter Audrain elk. S. C. [seal]